NO. 07-00-0174-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL B

                                OCTOBER 26, 2010


                              JAMES B. CRENSHAW,

                                                           Appellant

                                         V.

                  MIDWEST CONCRETE, INC., STEVE HOLBERT,
                  KENNETH THOMAS, AND BEVERLY HOLBERT,

                                                     Appellees
                         ____________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 97-560,037; HONORABLE CECIL G. PURYEAR, PRESIDING


                              Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      James B. Crenshaw appeals from the trial court’s summary judgment.         We

dismiss the appeal. On July 17, 2000, this Court issued an opinion removing this case

from the docket and abating it because appellee Midwest Concrete had filed a

bankruptcy petition. The bankruptcy proceedings were closed as of July 15, 2010, and

this court reinstated the case on the docket on September 14, 2010.         Also on

September 14, 2010, counsel for appellant was notified that appellant’s brief was due
no later than October 14, 2010, no extension would be granted, and if the brief was not

filed by the deadline, the appeal would be dismissed for want of prosecution. To date,

no brief or motion to extend the deadline has been filed. Nor has the court received any

explanation for the omission.


       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                               Per Curiam




                                           2